Holmes, Judge,
delivered the opinion of the court.
The indictment charges the defendant with receiving stolen goods from a slave, knowing them to have been stolen by the slave from his master. The statute under which the indictment appears to have been framed (§ 43 of Art. III., R. C. 1855, p. 580) had no application to such a case. The possession by a slave of the property of his master, is the possession of the master. (Hite v. State, 9 Yerg. 198.) If the defendant had taken the property from the slave with intent to steal, he might have been indicted for the larceny; or, for trading with slaves, he might have been proceeded against under the 33d sec. of the “Act concerning slaves.” (R. C. 1855, p. 1477.) The indictment was bad on motion in arrest.
Judgment reversed.
The other judges concur.